OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
MILLER, Judge.
Appellant was convicted by a jury of aggravated sexual assault of a child. V.T. C.A. Penal Code § 22.021(a)(l)(B)(i). The trial judge assessed punishment at fifty years confinement in the Texas Department of Corrections. On direct appeal, appellant raised four points of error alleging, inter alia, error in the trial court because the court reporter failed to provide a statement of facts of three pre-trial hearings and the voir dire examination. The court of appeals held appellant waived the right to have these proceedings transcribed by failing to request such transcription from the court reporter. Haynes v. State, 727 S.W.2d 294 (Tex.App.—Houston [1st] 1987). *36We granted appellant’s petition for discretionary review to determine the correctness of the court of appeals’ holding.
We have reviewed the issues and find upon reconsideration that this petition was improvidently granted. It is therefore ordered dismissed. See Grigsby v. State, 653 S.W.2d 43 (Tex.Cr.App.1983).